Citation Nr: 1329321	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a recurrent left ankle 
sprain, to include as secondary to a service-connected right 
ankle disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty from October 2002 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

In February 2011, the Board remanded the appeal to the RO 
via the Appeals Management Center (AMC) to provide 
additional notice and afford the Veteran a VA examination.  
The AMC provided the requested notice and afforded him an 
examination in April 2011.  In January 2013, finding the 
examination report to be inadequate, the Board requested an 
addendum medical opinion.  The AMC obtained the addendum 
later that month.  A review of the addendum reflects that 
there has been substantial compliance with the remand 
directives.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  A recurrent left ankle sprain did not have its onset 
during active service and it is not otherwise related to 
such service.

2.   A recurrent left ankle sprain is not proximately due to 
or the result of a service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a recurrent left 
ankle sprain, to include as secondary to a service-connected 
right ankle disability, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 
3.326(a) (2012).

Proper notice from VA must inform the claimant and his or 
her representative, if any, prior to the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ) of any information and any medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These notice requirements apply to 
all five elements of a service-connection claim (veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
must be included.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, neither the Veteran nor his representative has 
alleged prejudice with respect to notice, as is required.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. 
Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  None is found by the Board.  The Veteran 
was notified via letter dated in June 2009 of the criteria 
for establishing direct service connection, the evidence 
required in this regard, and his and VA's respective duties 
for obtaining evidence.  He was also notified of how VA 
determines disability ratings and effective dates if service 
connection is awarded.  That letter predated the initial 
adjudication by the RO in August 2007.  The Veteran was then 
notified of the criteria for establishing secondary service 
connection in a March 2011 letter, and the claim was 
thereafter readjudicated in April 2012.  Thus, any timing 
deficiency has here been appropriately cured.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 
38 C.F.R. § 3.159 (2012).  

In this case, all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, and post-service 
reports of VA treatment and examination.  The Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
any additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the claim.  

VA provided the Veteran with an examination in July 2007 to 
determine the nature and etiology of his disability.  38 
C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2012).  When VA 
provides an examination or obtains an opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As the examiner did not 
provide an opinion in the case, the Board requested another 
examination, which was completed in April 2011.  Finding 
that examination report inadequate, the Board requested an 
addendum, which was obtained in January 2013.  The Board 
finds the April 2011 examination report, along with the 
addendum, to be thorough and adequate on which to base a 
decision on the claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information 
needed to decide the claim.  A brief but relevant and 
important opinion with rationale was provided.  The Board 
finds the opinion to be adequate, as it was based on a full 
reading of the records in the claims file and the Veteran's 
own statements.  

Given the above, no further notice or assistance is required 
to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2012).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In this case, the disorder at issue is not a "chronic 
disease" listed under 38 C.F.R. § 3.309(a) (2012).  
Therefore, 38 C.F.R. § 3.303(b) (2012) does not apply.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence of (1) a 
current disability; (2) the incurrence or aggravation of a 
disease or injury during service; and (3) a causal 
relationship between the current disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2012).  Service connection 
is permitted not only for a disability caused by a service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  38 C.F.R. 
§ 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, on his May 2007 claim, the Veteran indicated 
that he has an ankle condition that had its onset in or is 
otherwise related to service.

The Veteran's service treatment records reflect that he 
injured his right ankle in August 2004 while playing 
basketball and was diagnosed with a right ankle sprain.  
During a September 2004 follow-up visit, he complained of 
right ankle swelling and popping and was diagnosed with a 
chronic right ankle sprain.  However, there is no mention of 
any treatment for or diagnosis of a left ankle condition. 

During a July 2007 VA examination, the Veteran complained of 
recurrent left ankle pain during the prior six months, and 
related that pain to his right ankle condition.  He denied 
any specific injuries or sprain to the left ankle, but 
indicated that he experiences pain in the left ankle several 
times a month, especially after prolonged standing and 
participating in sports activities.  He underwent an x-ray 
of his left ankle, the results of which showed no evidence 
of a fracture or other significant joint abnormality.  After 
interviewing the Veteran and conducting a thorough physical 
examination of both ankles, the examiner diagnosed him with 
a left and right ankle sprain.  However, the examiner did 
not provide an etiological opinion with respect to whether 
the Veteran's left ankle sprain was related to service 
and/or secondary to his right ankle sprain. 

In the August 2007 rating decision on appeal, the RO granted 
service connection for a recurrent right ankle sprain with 
degenerative changes but denied service connection for a 
recurrent left ankle sprain.

In his substantive appeal received in July 2008, the Veteran 
clarified that it was his intent to file a claim for service 
connection for a left ankle disability that resulted from 
his service-connected right ankle disability.  He noted his 
statement made to the VA examiner that he has had pain in 
the left ankle for the last six months, which would have 
been five months after his separation from service.  

During an April 2011 VA examination, the Veteran complained 
of left ankle stiffness and soreness that began sometime in 
2005.  He reported never requiring treatment for his left 
ankle condition.  He stated that symptoms are worse after 
standing and physical activity, and occasionally the left 
ankle will give out, so he wears a compression stocking for 
support during exercise and a lace-up brace during 
basketball.  He also reported a history of a service-
connected right ankle injury, noting that he continues to 
have lateral right ankle pain.  X-rays of the left ankle 
showed adequate joint spaces and no evidence of a fracture 
or dislocation, or any osseous pathology.  

After examination and review of the claims file, the 
examiner stated that there is no evidence in the service 
treatment records that the Veteran's left ankle condition 
began in or was exacerbated by military service.  The 
examiner also stated that there is no evidence the Veteran's 
left ankle condition is related to or aggravated by his 
right ankle condition.  The examiner noted that the left 
ankle condition is likely chronic in nature with its 
etiology being unrelated to service or the other service-
connected condition.  The examiner concluded that the 
Veteran's left ankle strain is not caused by or a result of 
nor aggravated by his military service or service-connected 
right ankle condition.

In January 2013, an addendum was obtained from the above 
examiner.  After another review of the claims file, the 
examiner opined that the Veteran's left ankle condition is 
less likely than not related secondarily to the service-
connected right ankle disability.  The examiner stated that 
the left ankle condition is not due to an alteration in body 
mechanics, as if the left ankle is compensating for the 
right ankle.  The examiner further stated that instead the 
left ankle is likely due to the Veteran's genetically 
inherited ligamentous laxity.  The examiner also stated that 
there was no evidence to suggest that the right ankle injury 
predisposed the Veteran to injury of the left ankle.  The 
examiner concluded that the Veteran's left ankle condition 
is less likely than not related to the right ankle injury 
while in service.

Initially, in light of the Veteran's concession that his 
left ankle disability is not directly related to service, 
the Board finds that his recurrent left ankle sprain did not 
have its onset during active service and it is not otherwise 
related to such service.  The finding is supported by the 
Veteran's service treatment records, which contain no 
reference to a left ankle disorder, and the April 2011 VA 
examiner's opinion, which is based in large part on those 
service treatment records.  Furthermore, with no evidence of 
arthritis, the presumptive provisions related to chronic 
diseases do not apply.  38 C.F.R. §§ 3.307, 3.309 (2012).

Turning to the Veteran's main contention that his left ankle 
disability is secondary to his service-connected right ankle 
disability, the Board finds that his recurrent left ankle 
sprain is not proximately due to or the result of a service-
connected right knee disability.  The April 2011 VA examiner 
opined that the Veteran's left ankle strain is not caused 
by, a result of, or aggravated by his service-connected 
right ankle disability.  The examiner based the opinion on 
examination of the Veteran and of his documented medical 
history and, in the addendum, provided a sound rationale in 
support of the opinion, which, in part, was that the left 
ankle condition was not due to alteration in body mechanics, 
as if one ankle were compensating for the other, but 
instead, likely due to the Veteran's own genetically 
inherited ligamentous laxity.  Thus, the Board finds the 
opinion to be of significant probative value.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Moreover, that is the only 
competent medical opinion of record and unfortunately it is 
against the claim.

The Board notes that a lay person is competent to address 
etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall 
leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In this case, however, the question of causation extends 
beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology.  As discussed above, the competent medical 
evidence shows that his disorder is not related to his 
service-connected right ankle disability.

The Board also notes that a lay person is competent to give 
evidence about observable symptoms such as pain.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Further, lay evidence 
concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have 
experienced continuous left ankle pain since active service, 
he is not found to be credible.  There is no evidence of 
left ankle problems during service.  There is no evidence of 
a left ankle disorder after discharge until May 2007 when he 
filed his claim.  During the August 2007 VA examination, he 
dated the onset of symptoms to after separation from 
service.  The Board notes that he dated the onset of 
symptoms as occurring during service at the April 2011 VA 
examination.  However, the Veteran clarified on his 
substantive appeal that his left ankle disability did not 
have its onset until five months after service.  The Board 
finds his statements in the August 2007 VA examination 
report and July 2008 substantive appeal to be of greater 
probative value in determining the date of onset of 
symptoms.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  

Given the above, the Board finds that the statements 
alleging or implying continuity of symptoms are not credible 
in this case.  Therefore, continuity of symptomatology is 
not established by either the competent evidence or the 
Veteran's own statements.  Moreover, the competent medical 
evidence of record does not relate his left ankle disability 
to active service.

In conclusion, service connection for a recurrent left ankle 
sprain, to include as secondary to a service-connected right 
ankle disability, is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a recurrent left ankle sprain, to 
include as secondary to a service-connected right ankle 
disability, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


